Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed April 11, 2022.  

Allowable Subject Matter
Claims 1, 3-5, 7-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Schlansker et al. (US 2011/0270987 A1) disclose the edge switches comprising a traffic monitor module 308. The traffic monitor modules 308 enable a network manager 302 to obtain traffic data relating to each of the traffic classes from each edge switch 306. For example, in one embodiment each traffic monitor module 308 may determine, for each edge switch 306, the amount of bandwidth used by each traffic class over a predetermined period P.  Schlansker is silent regarding acquiring CPU usage rate of the server, wherein the CPU usage rate is classified into a plurality of stages, and wherein the communication band is configured differently for different stages.
More specifically, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of " wherein the acquisition unit is configured to acquire a CPU usage rate of the server from the state of the server, wherein the instructing unit is configured to instruct the CPE connected to the virtual CPE to limit the communication band to a first predetermined value or less based on the CPU usage rate exceeding a first predetermined threshold value, wherein the CPU usage rate is classified into a plurality of stages, and wherein the first predetermined value of the communication band is configured differently for different stages among the plurality of stages of the CPU usage rate" as stated in claims 1, and 5.  These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1, 3-5, 7-16 indicated 1, 3-5, 7-16 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446